Title: From George Washington to Philip John Schuyler, 27 October 1781
From: Washington, George
To: Schuyler, Philip John


                  
                     Dear Sir
                     Camp near York 27th Octr 1781
                  
                  I do myself the pleasure to acknowledge your favour of the 26th of Septr, which came to hand a few days ago—Informed of Colo. Hamiltons intention, but not the time of his departure, must be my excuse for not replying to your letter by him.
                  Mrs Fisher may be consoled respecting the fate of her Son—the Sentence of death against him will not be confirmed—He will be released from confinement.
                  Colo. Hamilton will have the pleasure to convey to you every information respecting the surrender of the British Troops under the command of Lord Cornwallis—an event which has been most happily accomplished, at a period earlier than our most sanguine expectations had promised us.My best respects attend Mrs Schuyler and your fireside—with much regard & esteem I am Dr Sir Yr most Obedt & Affecte
                  
                     Go: Washington
                  
               